 WHALE OIL COMPANY5 1Whale Oil Company,Inc.andAllan Kunz. Case29-CA-814January 9, 1968DECISION AND ORDERBy CHAIRMAN MCCULLOCH AND MEMBERSFANNING AND ZAGORIAhearing, and that the Respondent should thereforebe ordered to do so now, with backpay from thattime.We are not persuaded that the Respondent wouldhave reinstated Kunz if it had continued to processhis grievance. Accordingly, we shall limit our orderto requiring the Respondent to cease and desistfrom the violation found and to post an appropriatenotice.On June 12, 1967, Trial Examiner Samuel M.Singer issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.The Trial Examiner also found that the Respondenthad not engaged in certain other unfair labor prac-tices and recommended that such allegations bedismissed.Thereafter, the Respondent and theGeneral Counsel filed exceptions to the Trial Ex-aminer'sDecision and supporting briefs. TheRespondent also filed a brief in answer to theGeneral Counsel's exceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings areherebyarmed, The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner except as modifiedherein.The Trial Examiner found, and we agree, that theRespondent's discharge of Kunz was not, as allegedin the complaint, violative of Section 8(a)(3) and (1)of the Act. The Trial Examiner further found, andwe agree, that the Respondent's refusal to processKunz' grievance because he had filed charges withthe Board was violative of Section 8(a)(4) and (1) ofthe Act.2 We do not agree, however, that the factsof the instant case warrant the Trial Examiner'sRecommended Order providing reinstatement andbackpay for Kunz.The Trial Examiner found that although the nor-mal remedy in the circumstances of this case wouldbe merely to order the Respondent to continue toprocess Kunz' grievance, such a remedy might beof doubtful efficacy because of the Respondent'sapparent position against reinstating him or givinghim backpay' since the date of the interruptedgrievance hearing. The Trial Examiner speculatedthat a prudent businessman would have reinstatedKunz on learning of the true facts at the grievance169 NLRB No. 9ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that the Respondent,Whale Oil Company, Inc., Brooklyn, New York, itsofficers, agents, successors, and assigns, shall takethe action set forth in the Trial Examiner's Recom-mended Order, as so modified:1.Delete paragraph 2(a), 2(b), and 2(c) and re-letter paragraphs 2(d) and 2(e) to read 2(a) and 2(b),respectively.2.Delete the third indented paragraph and theparagraph beginning with the word "Note" in thenotice attached to the Trial Examiner's Decision.'The Respondent's request for oral argument is hereby denied as therecord, including the exceptions and briefs, adequately presents the issuesand the positions of the parties.2 In view of the Respondent's termination of the grievance hearing withthe statement that there was "nothing further to talk about" because Kunzhad taken his case to the Board, we find it unnecessary to adopt the TrialExaminer's observations that Kunz had a statutory "right" to prosecutea grievance apart from the Union.TRIAL EXAMINER'S DECISIONSAMUEL M. SINGER, Trial Examiner: This case washeard before me at Brooklyn, New York, on March 22,1967, pursuant to a charge filed on December 8, 1966,and a complaint issued on March 9, 1967. The issueslitigatedwere:whetherRespondent discriminatorilydischarged the Charging Party (Allan Kunz) for unionand other protected activities, in violation of Section8(a)(3) and (1) of the National Labor Relations Act, asamended; and whether Respondent thereafter refused toengage in the grievance procedure provided for in thecontract between it and the majority representative of theemployees because Kunz had filed unfair labor practicecharges, in violation of Section 8(a)(4) and (1) of the Act.All parties appeared and were afforded full opportunityto be heard and to examine and cross-examine witnesses.All waived oral argument at the conclusion of the case.Briefswere received from General Counsel and Re-spondent.Upon the entire record in the case,' the briefs, and myobservation of the witnesses, I make the following:iTranscript corrected by my order, on notice, dated May 19, 1967.350-212 0-70-5 52DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS AND CONCLUSIONSI.THE BUSINESS OF RESPONDENT; THE LABOR ORGANIZA-TION INVOLVEDRespondent, a New York corporation with its principaloffice and place of business in Brooklyn, New York, isengaged in the wholesale distribution and sale of fuel oiland related products. It annually purchases and receivesfrom States other than New York products valued in ex-cess of $50,000. I find that at all materialtimesRespond-ent has been and is engaged in commerce within themeaning of the Act, and that assertion of jurisdiction inthis case is proper.Coal, Gasoline & Fuel Oil Teamsters, Chauffeurs, OilBurner Insulation,Maintenance,Servicemen and Help-ers of New York City and Vicinity, Nassau and SuffolkCounties, New York, Local Union No. 553, affiliatedwith the International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America (hereincalled the Union), is a labor organization within the mean-ing of the Act.H.THE UNFAIR LABOR PRACTICESA. Introduction: Contractual Provisions and PracticesRespondent and the Union have had contractual rela-tions for approximately 28 years. Under the collectiveagreement and/or industry practices, a new turckdriverdrives alongside an experienced driver up to 5 dayswithout compensation, to familiarize himself with thework (the "break-in" period). He is under "probation" for30 days, subject to discharge at will of the employer. Thecontract contains grievance-arbitration provisions (sec.8 and 21(a)) under which the parties have processedgrievances of all types, including discharges.B.The Discharge of Allan KunzKunz began to work for Respondentasan oiltruckdriver on October 31, 1966.2 His compensatedwork period began on November 4, after 2 working days"break-in" period). He was assigned his own truck, work-ing the night shift after 5 or 6 p.m. His job entailed pullinga hose from his truck and connecting it into the ground, aswell as driving the truck.Kunz testified that he was discharged on December 2.3According to Kunz, on the previous day (December 1),he went to the union office to pay his dues arrears.4 Afterverifying that Kunz was still with Respondent,Business2Unless otherwise stated, all date references are to 1966aCompany witnesses testified,and Respondent's records purport toshow, that the discharge occurred on November 29. For reasons hereafterindicated,it is unessential to resolve the conflict on this point.4 The contract between Respondent and the Union(sec. 7)contains aunion-shop clause requiring membership after 30 days'employment.Kunz had been a union member since January 1965, when he was em-ployed by another union employer (Howard Fuel Corp.), but had discon-tinued dues payments in April 1965 when he left that employer5Hintze,Walker, and Ward could not recall the date of the above-described occurrence.Kunz did not produce his dues receipt specifyingthe date. I deem it unnecessary to make a specific finding as to the date ofKunz'dues payment.6Cohen could not recall the person he spoke to, although he indicateditwas Doctor Koota or his nurse.From all the surrounding circum-stances, it is obvious that he did not speak with Dr. Koota; I so find.°Schwartz corroborated Cohen's account of the interview. He testifiedAgent Hintze accepted Kunz' $105 back dues and then(through Shop Steward Walker) informed CompanyDispatcher Ward that Kunz was paid up and entitled toallcontract benefits, including Saturday (premium)work.5In accordance with its practice of requiring new em-ployees to take physical examinations, Respondent ar-ranged one for Kunz (and other new employees) at the of-fices of the Company's physician on November 23. Kunzfilled out a medical application, indicating under "healthhistory" that he had no prior illnesses or injuries, excepttwo hernias. The physician (Dr. Koota) questioned himabout the hernias, checked the scars, and told Kunz thathe was in good physical condition. Due to an oveesight,Doctor Koota failed to check the box on the bottom ofthe form indicating that Kunz was "qualified" for work.Nor did he send out the medical form to Respondent untilafter November 29.Company Operations Manager Cohen testified that nothaving received Kunz' medical report and conscious ofthe imminent end of Kunz' 30-day probationary or trialperiod, he telephoned Doctor Koota's office on Monday,November 28, to check on Kunz' medical application.Cohen was advised by "somebody in the office"6 that thedoctor had not yet endorsed the certificate, but that if was"more or less all right" except that it showed "a historyof a double hernia." Cohen then reported the matter to hissuperior, Vice President Schwartz, who directed him todischarge Kunz. When Cohen told Schwartz that Kunzalready was "booked to work that night at 6 p.m." thelatter instructed Cohen to dismiss Kunz as of the end ofthe night shift (3 a.m., November 29). Cohen, in turn, in-structed the dispatchers "not to book Mr. Kunz" for addi-tional deliveries.'Kunz was not "booked" for any jobs on and afterNovember 29. On the day of his discharge," Kunz, in ac-cordancewithnormalprocedure, telephoned thedispatcher for an assignment, but was referred to Cohen.Cohen told Kunz that he had to let him go. When Kunzasked "the reason," Cohen stated he had received ordersto discharge him, adding that "according to the contract,we have 30 days to fire you withouta reason, and that'swhat we are doing." Cohen assured Kunz, however, thatthere was nothing wrong with his work. Kunz then askedto talk with Union Shop Steward Walker, who happenedto be in the office. When Kunz related on the telephonewhat had happened, Walker stated that he, too, could notascertain the reason why Kunz was fired. Walker advisedthat "we will have to go through the Union" on thismatter.that there was "unequivocally" no other reason for the discharge than themedical one. His testimony that Respondent"had too many incidentswith hernias that caused us a high incidence of compensation"is not sup-ported by any evidence(including medical reports produced at the hear-ing), and I do not credit it Furthermore, Schwartz was vague and evasivein this area.He avoided a direct answer when asked whether he had everchecked with his insurance company concerning the compensation risk,and Cohen could not say whether Respondent presently had any em-ployees with a history of hernias I do not give any weight to Schwartz' ad-ditional, self-serving testimony that because of Kunz' history of hernias hewould not have retained Kunz "even if the doctor had okayed" him.IAs previously noted, Kunz fixed the date as December 2 and Re-spondent (through Cohen and Dispatcher Ward) as November 29Kunz admitted, however, that he did not obtain work on November 29,30, and December 1 He stated that he called in on each date, but wastold that he was not needed WHALE OIL COMPANYDoctor Koota, a General Counsel witness, testifiedthat in his opinion Kunz was physically qualified to per-form the work of oil truckdriver and that it was onlythrough oversight that he omitted stating his opinion onthe medical application. He indicated that a person witha corrected hernia "should not have any difficulty" per-forming even "heavy work." Koota also testified thatwhenever he detected "anything suspicious" in an appli-cant's medical condition, it was his custom to personallycall Respondent and alert it thereto.The record shows that Kunz, now 31 years old, sincehis last hernia at 16 held a variety of jobs requiring heavywork in various capacities.He had worked astruckdriver, delivery man, and merchant seaman, withoutany recurrence of his old impairment He had also servedin the United States Marine Corps where, among otherthings, he laid cables and wire. No company supervisorhad complained about his capacity to perform while inRespondent's employ.C.Respondent's Refusal to Process Kunz' GrievanceShortlyafterhisdismissal,Kunz discussed thedischarge withBusinessAgent Hintze. Hintze took thematter up with Vice President Schwartz and then toldKunz that Schwartz stillinsistedthat "according to thecontract ... they have a 30-day trial period and they candischarge a man" at will without any reason. Hintze toldKunz that there was nothing the Union could do becauseKunz did not have his "30 days in."On or around December 7, the Union received a letterfrom Kunzrequestingit to take the matter through thecontractual grievance procedure because he (Kunz)"believe[d] that he was fired from Whale Oil for Unionactivity."BusinessAgent Hintze immediately contactedSchwartz and arranged a meeting to take up Kunz'grievance.9 On December 8, Kunz filed the unfair laborpractice charges with the Board.Kunz, Hintze, and Shop Steward Walker met withSchwartz on December 16. At the outset of the meeting,Schwartz opened a folder and said, "Kunz, have youtaken this case to the National LaborRelations Board?"When Kunz replied that he had, Schwartz stated, "Well,we have nothing further to talk about." Hintze com-mented that he had not realized that a charge was filedand that had he known, he "wouldn't be here now."Hintze, Walker, and Kunz then left.D. Conclusions1.The discharge of KunzAs noted, Respondent contends that Kunz wasdischarged on November 29 while General Counselclaims that he was terminated on December 2. Respond-"Hintze's above action in itself refutes his contention that the contrac-tual grievance procedure did not apply to employees with less than 30days' employment Furthermore,the collective agreement contains nosuch limitationNor did any party (including Respondent) advance suchlimitation as a bar to entertaining the grievance.i"Although conceding that "thereis no indicationof overt oppositionto the Union by the Company," General Counsel claims that thedischarge was motivated by the fact that "the Company strongly disap-proved of any activity which would encroach upon the company's ab-solute control over their employees during their first 30 days of employ-ment." The record does not support such contention.53ent withheld its reason for the discharge from the Unionas well as Kunz until the pendency of this proceeding. Ittold Kunz only that he was a less than 30-day probationa-ry employee (a matter Kunz disputed) and, hence, that itdid not owe him any explanation for its action. Kunzthereafter filed a grievance, but Respondent refused toprocess it on the ground that Kunz had filed an unfairlabor practice charge. At the hearing Respondent con-tended that it terminated Kunz because in a telephonecheck with its physician's office it learned that Kunz hada history of "double hernia."The record does not establish by a preponderance ofevidence that Kunz' discharge was motivated by pro-tected union or concerted activity. There is no evidencethatRespondent was hostile to the Union or that itresented any protected concerted employee activities.10No substantial reason has been shown why Respondentshould have selected Kunz for discriminatory discharge;Kunz was a union member, although delinquent in duesat the time of his hire. i i The fact that he was dischargedon or about the day he paid up his back dues is a coin-cidence without any special significance so far as thisrecord discloses. Nor is the fact that Respondent made noattempt to check with its physician on the risk inherent onretaining an individual with corrected hernias determina-five, absent other affirmative evidence of discriminatoryintent.Accordingly, in view of the absence of proof linkingKunz' discharge to antiunion or unlawful motivation, Iconclude that the discharge was not violative of Section8(a)(1) and(3) of the Act.2.The refusal to process Kunz' grievancesSection 8(a)(4) of the Act make it an unfair labor prac-tice for an employer "to discharge or otherwise dis-criminate against an employee because he has filedcharges or given testimony under this Act." The term"otherwise discriminate" is in "the broadest language"and "indicates clearly that Congress sought to extendBoard scrutiny to all forms of discrimination." JohnHan-cock Mutual Life Insurance Company V. N.L.R.B.,191F.2d 483,485-486 (C.A.D.C.). i'Kunz' right to grieve under the contractual grievanceprocedure was an inherent part of his tenure of employ-ment. Cf.Bethlehem Steel Company,136 NLRB 1500,1502, enfd. 320 F.2d 615, 620 (C.A. 3). By refusing toprocess his grievance because he had filed an unfair laborpractice charge, Respondent accorded Kunz differenttreatment because he sought protection of the Board. Itsconduct falls squarely within the proscription against dis-crimination set forth in Section 8(a)(4) of the Act. Its con-duct also constitutes interference, restraint, and coercionwithin the meaning of Section 8(a)(1) of the Act, since"Section 8(a)(4) ... only ma[kes] clear that which [is]" Kunz'job application disclosed that he had previously worked for anemployer (Howard Fuel) who, Respondent knew,was a member of thesame Association of which Respondent was a member, andwhich As-sociation had contractual relations with the Union.'ZSee alsoLocal 138 International Union of Operating Engineers(CharlesS Skura),148 NLRB 679,Oil CityBrass Works v. N L.R B,357 F 2d 466,471 (C A.5),PedersenvN L R.B,234 F.2d 417, 420(C.A. 2). 54DECISIONSOF NATIONALLABOR RELATIONS BOARDimplicit in ... Section 8(a)."H. B. Roberts of Local 925,IUOE v. N.L.R.B.,350 F.2d 427,428 (C.A.D.C.).13The fact that Kunz' grievance lacked merit did not jus-tifyRespondent's conduct.N.L.R.B. v. Whitfield PickleCompany,374F.2d 576, 582-583 (C.A. 5); cf.California Portland Cement Company,103 NLRB 1375,1377. Even though the discharge was not unlawful, Kunznevertheless had the right to seek to persuade Respond-ent to reconsider and rescind its action. He could haveshown and was entitled to an opportunity to show, for ex-ample, that what Respondent thought to be a disability(two corrected hernias) was not truly disabling, and toshow further that he was not, as Respondent believed, aprobationary employee under the collective agreement.Nor is Respondent's refusal to process the grievanceexcused by the Union's acquiescence in company con-duct. Respondent cannot abrogate its statutory duty to anemployee by taking advantage of a union's misfeasance.SeeMiranda Fuel Co.,149NLRB 181, 185-186,reversed on other grounds 326 F.2d 172 (C.A. 2). SeealsoVaca v. Sipes,386 U.S. 171, 185-186. Where an em-ployer andunionhave brought about discrimination, bothare jointly and severally liable, and the injured employeehas the right to proceed against either or both."Furthermore, under the provisos to Section 9(a) of theAct an employee has "the right at any time to presentgrievances to [his] employer and to have such grievancesadjusted,without the intervention of the bargainingrepresentative, as long as the adjustment is not incon-sistent with the terms" of the collective agreement andthe "representative has been given opportunity to bepresent at such adjustment." The Union here was ofcourse afforded opportunity to be in attendance. The "ad-justment" of Kunz'_ grievance would not have con-travened "the terms" of the collective agreement. Theagreement, to be sure, contemplates initiation (andprocessing) of grievances by the Union. But where theunion arbitrarily and in manifest bad faith abdicates itsfunctions the employer is estopped from invoking thecontractual limitation.15 Indeed, the proviso to Section 9was designed to protect the rights of individual employeeswhose bargaining agent refuses or fails fairly or adequate-ly to process their grievances.16I conclude that Respondent's refusal to process Kunzgrievance because he filed unfair labor practice chargesconstitutes violation of Section 8(a)(1) and (4) of the Act.CONCLUSIONS OF LAW1.By refusing to process Kunz' grievance relating tohis discharge because he had filed unfair labor practice11 See alsoCharles S. Skura, supra, Pacific Intermountain Express,Company,110 NLRB 96, 108-109, enfd 228 F.2d 170 (C A. 8). Cf.Local Union No 12, United Rubber Workers v N.L.R.B,368 F.2d 12(CA 5).14However,it is not uncommon to require only the employer to remedythe unfair labor practice where the employer is the only respondent. See,e.g.,Etchleay Corporation v N L.R.B.,206 F 2d 799 (C.A 3). See alsoRadio Officers' Union v N.L.RB, 347 U S. 17, 53, wherea charge wasfiled only against the union. The Board is empowered to proceed onlyagainst the party against whom the charge has been filed.No charge wasfiled against the Union in this case.15CompareVaca v. Sipes,386 U S. 171, 185, where the SupremeCourt stated.An obvioussituation in which the employee should not be limitedto the exclusive remedial procedures established by the contract oc-curs when the conduct of the employer amounts to a repudiation ofthose contractual procedures ... In such a situationthe em-charges,Respondent interfered with,restrained, andcoerced Kunz in the exercise of his statutory rights, inviolation of Section 8(a)(1), and unlawfully discriminatedagainst him in violation of Section 8(a)(4) of the Act.2.The foregoing unfair labor practices affect com-merce within the meaning of Section 2(6) and(7) of theAct.3.Respondent has not violated Section 8(a)(3) and (1)of the Actby discriminatorily discharging and refusing toreinstateKunz because of his union or protected con-certed activities.THE REMEDYHaving found that Respondent engaged in unfair laborpractices by denying Kunz the benefits of the contractualgrievance procedure because he filed charges with theBoard, I shall recommend that it cease and desisttherefrom. In view of the special circumstances recitedbelow,my recommended order will further requireRespondent to reinstateKunz with backpay fromDecember 16, 1966, the date of Respondent's refusal toprocess his discharge grievance.The basic purpose of a remedial order is "restoration ofthe situation, as nearly as possible, to that which wouldhave obtained but for [the unfair labor practices].Phelps-Dodge Corp.v.N.L.R.B., 313 U.S. 177, 194.\Where anemployer wrongfully refuses to process a grievance, theBoard order will normally require him to do what he waslegally bound to do in the first instance, i.e., to process itpursuant to established contractual grievance procedures.See, e.g.,Danner Press, Inc.,153 NLRB 1092, 1093,1111. However, this remedy may be of doubtful efficacyand may not operate to restore the truestatus quo ante.An employer subjected to a formal complaint proceedingcan hardly be expected to enterain and consider themerits of the grievance with a free and open mind. Arequirement that he process the grievance at that stagecould be a highly mechanical device and illusory, the em-ployer having an already fixed position on the matter ofrestoring the grieving employee to his former position.Nonetheless, the Board cannot ignore the practical coun-tervailing considerations which, in most situations, war-rants nothing more than a requirement that the employerprocess the grievance. Thus, whether or not a dischargeewill ultimately prevail (and be reinstated) through thegrievance procedure is ordinarily conjectural and specu-lative, even where the employer entertains the grievancehonestly and without hostility. However, there can beand are unusual situations where the outcome of thegrievance procedure is not so speculative - where, for ex-ployer is estopped by his own conduct to rely on the unexhaustedgrievance and arbitration procedures as a defense to the employee'scause of action.We think that another situation when the employee may seek judi-cial enforcement of his contractual rights arises if, as is true here, theunion has sole power under the contract to invoke the higher stagesof the grievance procedure,andif, as is alleged here,the employee-plaintiffhasbeen prevented from exhausting his contractualremedies by the umon'swrongfulrefusal to process the grievance.16Contraryto Respondent's contention,Black-Clawson Co., Inc. v1,4M,313 F.2d 179 (C.A. 2)- wherein the court held that an employeehad no standing to initiate or compel arbitration of a grievance-supportsthis conclusion. The court explicitly stated "that the proviso was designed.to confer upon the employee the privilege to approach his employer onpersonal grievances when his union reacts with hostility or apathy." 3 13F 2d at 182. WHALE OIL COMPANYample, the objective facts reasonably justify the inferencethat the employer, as a prudent businessman, would haveretained the employee if the true facts were elicited ingrievance discussion. In such cases, reinstatement withbackpay should not be barred merely because thegrievance outcome cannot be anticipated with precision.The Board is often required to draw inferences from factsand to act on probabilities, and there is no reason why itshould not do so in these situations. Whatever doubt as tothe grievance outcome still lingers should be resolved infavor of the injured employee rather than the wrongdoerwhose illegal conduct in the first place - failure to fulfillhis statutory obligation to entertain the grievance in morepropitious circumstances - induced the doubt.17 In suchcases stronger medicine than the usual order, directingbelated grievance processing, is appropriate.Itwill be recalled that in this case Respondent did notreveal, either to Kunz or the Union, its reason for ter-minating Kunz. At the hearing, Vice President Schwartzstated that the sole reason for the discharge was thatKunz had a medical history involving hernias and thattherewas "unequivocally" no other reason. Had Re-spondent, in compliance with its statutory duty, enter-tained the grievance and disclosed the basis for its action,and had it heard Kunz' case at the December 16 meetingcalled for that purpose, it would have learned that the her-nias had been corrected some 15 years earlier; that thecondition never interfered with Kunz' past labors astruckdriver, delivery man, merchant seaman, and servicein the United States Marine Corps; that there never hadbeen any recurrence of the injury; that Respondent's ownphysician had informed Kunz that he was physically fit towork for it; and that no company supervisor had had anycomplaints concerning Kunz' performance. Furthermore,if in the process of grievance discussion and resolution,Respondent had called on its physician (Doctor Koota)to verify the facts, it would have learned that Kunz' cor-rected hernias were indeed not disabling, that he had nomedical deficiency, and that he was fully qualified to per-form his job. Under the circumstances, Kunz is entitledto the benefits of the presumption that Respondent, as areasonable and prudent employer, would have respectedits physician's medical evaluation. There is no proof thatithad ever before overridden his professional judgmentand there is no reason to believe it would have done so inthis case. Under the circumstances, it is only fair to as-sume that Respondent would have rescinded its decisionto discharge Kunz and would have reinstated him to hisformer position on December 16. In any event, it is Kunzthat is entitled to the benefit of the doubt and not Re-spondent whose illegal conduct created it. Respondent,however, hermetically closed its mind to reinstatingKunz -refused even to consider the reinstatement ques-tion in the grievance procedure-on learning that Kunzhad exercised his statutory right to file unfair laborpractice charges.In view of the foregoing, I shall recommend thatRespondent reinstate Kunz and reimburse him for any17CompareN.L.R.B. v. Remington Rand Inc,94 F 2d 862, 872 (C.A2), cert denied 304 U S. 576, where Judge Learned Hand pointed out thatit"rest[s] upon the tortfeasor to disentangle the consequences for which[it] is chargeable from those which it is immune." See alsoLocal UnionNo 2 of the United Association of Journeymen etc. of the Plumbing andPipefitting Industry (Astrove Plumbing and Heating Corp.),152 NLRB1093, 1114, modified 360 F 2d428 (CA 2).18 In the event that this Recommended Order is adopted by the Board,the words "a Decision and Order" shall be substituted for the words "the55loss of pay he may have suffered by reason of its unlawfulconduct from December 16, 1966, to the date Respond-ent offers him reinstatement, backpay to be computed inthe manner prescribed in F. W.Woolworth Company, 90NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716.RECOMMENDED ORDERUpon the basis of the foregoing findings and conclu-sions of law and upon the entire record, and pursuant toSection 10(c) of the Act, it is recommended that Re-spondent, Whale Oil Company, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Refusing to process grievances or otherwise dis-criminating against employees because they filed unfairlabor practice charges with the Board.(b)In any like or related manner interfering with,restraining, or coercing its employees in the exercise oftheir rights guaranteed in Section 7 of the Act.2.Take the following affirmative action which it isfound will effectuate the purposes of the Act:(a)Offer Allan Kunz immediate and full reinstatementto his former or substantially equivalent position, withoutprejudice to any seniority or other rights and privileges,and make him whole for any loss of pay he may have suf-fered as a result of his discharge, in the manner set forthin the section of this Decision entitled "The Remedy."(b)Notify the above-named employee if presentlyserving in the Armed Forces of the Unites States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended, after dischargefrom the Armed Forces.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, as well as allother records necessary to analyze and compute theamount of backpay due under the terms of this Order.(d) Post at its place of business in Brooklyn, New York,copies of the attached notice marked "Appendix.""'Copies of said notice, to be furnished by the RegionalDirector for Region 29, after being duly signed byRespondent, shall be posted by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to in-sure that such notices are not altered, defaced, or coveredby any other material.(e)Notify said Regional Director, in writing, within 20days from the date of receipt of this Decision, what stepsit has taken to comply herewith.' 9IT IS FURTHER RECOMMENDED that the complaint bedismissed in all other respects.Recommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order "19 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify the Regional Director forRegion 29, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith " 56DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXof pay he may have suffered by reason of the dis-crimination against him.NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT refuse to process grievances orotherwisediscriminateagainstouremployeesbecause they filed unfair labor practice charges withthe National Labor Relations Board.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in the ex-ercise of their rights guaranteed in Section 7 of theNational Labor Relations Act.WE WILL offer Allan Kunz immediate and fullreinstatementtohisformerorsubstantiallyequivalent position, and make him whole for any lossWHALE OIL COMPANY, INC.(Employer)DatedBy(Representative)(Title)Note: Notify Allan Kunz if presently serving in theArmed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act, as amended, after discharge from theArmed Forces.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 16 CourtStreet,Fourth Floor, Brooklyn, New York 11201,Telephone 596-3535.